And THE COURT also (nem. con.) instructed the jury, at the prayer of the plaintiffs’ counsel, as follows: — “But if the jury should believe, from the evidence, that the said $309 were drawn by* the check of C. T. Coote, by him, from the partnership funds in the Patriotic Bank, with the view of transferring so much of the partnership funds from that bank to the United States Bank, and that he did thereby so transfer the same, and deposit the same, to the credit of the firm, in the said United States Bank, then the defendants are chargeable with the amount of said cheek.”
Verdict for plaintiffs, $150 and interest.